Citation Nr: 1100758	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection claim for a kidney disability, 
characterized as hydronephrosis of the right kidney, status post-
operative.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to October 
1958, and had subsequent Reserve service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which determined that new and material evidence had not 
been received to reopen a previously denied service connection 
claim for a right kidney disability.  In a June 2010 decision, 
the Board determined that new and material evidence had been 
received to reopen the previously denied claim of service 
connection for a kidney disability, characterized as 
hydronephrosis of the right kidney, status post-operative.  In 
that same decision the Board remanded the reopened claim for 
further development.  The Board finds that the RO substantially 
complied with the June 2010 remand orders and no further action 
is necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  

In February 2010, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.


FINDING OF FACT

A chronic right kidney disability, characterized as 
hydronephrosis of the right kidney, status post-operative did not 
have its onset in service, neither was nephritis nor calculi of 
the kidney exhibited within the first post service year, and a 
kidney disability is not otherwise related to active duty.


CONCLUSION OF LAW

A chronic right kidney disability was not incurred in or 
aggravated by active duty service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in October 2001, October 2004, January 
2005, and February 2006, the Veteran was provided with the 
information and evidence necessary to substantiate his claim.  
Specifically, the RO notified the Veteran of the information and 
evidence that VA would seek to provide and the information and 
evidence that he was expected to provide.  The RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  VA informed him that it 
would make reasonable efforts to help him get evidence necessary 
to support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could request 
them from the person or agency that had them.  In correspondence 
in March 2006 the RO specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and medical examination 
reports.  VA and private medical reports have been associated 
with the claims folder.  An unsuccessful attempt was made by the 
RO to obtain records dated in 1960 from Memorial Medical Center.  
Memorial Medical Center responded that there were no records in 
1960.  A Social Security Administration (SSA) decision, dated in 
1991, is contained in the claims folder.  The Appeals Management 
Center (AMC) attempted without success to obtain the clinical 
evidence SSA relied upon in making their disability determination 
regarding the Veteran.  SSA responded to the AMC's request for 
the records and indicated that the medical records have been 
destroyed.  In September 2010 the AMC issued a memorandum, which 
addressed the unavailability of the federal records and concluded 
that the SSA records are not available.  In addition, in June 
2010 the Veteran was scheduled for a VA medical examination for 
his claimed disorder, but he failed to report for the 
examination.  The Board observes that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the Veteran 
to submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The Veteran has not 
satisfied his responsibilities in the development of his claim 
for a right kidney disability.  In light of the foregoing, the 
Board finds that VA has developed all relevant facts to the 
extent possible; no further assistance to the Veteran in 
developing the facts pertinent to the duty to assist.

In addition, the Veteran was afforded a Board hearing in February 
2010.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court 
recently held that the Veterans Law Judge who chairs a Board 
hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the video conference hearing, 
the Veterans Law Judge sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked, or was outstanding that might substantiate the 
claim.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection 
A.  Legal Criteria

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that the claimant had a chronic condition in service, or during 
an applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may also be granted for nephritis and calculi 
of the kidney when it is manifested to a compensable degree 
within one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a 
congenital disability, however, may be awarded if it is shown 
that such a congenital defect was aggravated through superimposed 
injury during active service.  See VAOPGCPREC 82-90 (July 18, 
1990).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson, 581 
F.3d at 1316; Jandreau v. Nicholson, 492  F.3d 1372, 1376-77 
(Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

The Veteran contends that his current kidney disability stems 
from an in-service motor vehicle accident that occurred in May 
1958.  He testified at his Board hearing that he was hospitalized 
for thirteen days after the motor vehicle accident and was 
diagnosed with low back pain, and was later told that his kidney 
problem causes his back pain.  Hearing Transcript (Tr.), pp. 4, 
9.  

Service records show that in May 1958 the Veteran was admitted to 
an Army hospital following a motor vehicle accident.  At the time 
of discharge from the hospital, laboratory data revealed a normal 
urinalysis.  Final diagnoses shown in the hospital discharge 
summary were multiple lacerated wound of the left hand and left 
elbow, left hand and left elbow abrasion, and simple fracture of 
the carpal navicular of the left hand and the third anterior rib, 
left side.  Significantly, the hospital records do not show 
complaints of kidney or low back problems; nor do the remaining 
service treatment records, to include a separation examination 
report dated in September 1958.  

Post-service, the Veteran had a VA examination in November 1959.  
The examination report revealed that the Veteran was hospitalized 
in May 1958 for thirteen days following a motor vehicle accident 
where he was a passenger in a truck that turned over.  He was 
treated with a cast on his left wrist until October 1959 and then 
a splint for twenty days.  He reported having no medical 
treatment since his discharge from active military service.  
Examination of the genitourinary system revealed negative 
findings.  On examination of the musculoskeletal system, there 
were no complaints of any back problems.  The examiner rendered 
diagnoses of left chest injury, fracture of left wrist and no 
objective signs of injury.  

Post-service in February 1960 while the Veteran was a member of 
the National Guard, it was determined that he was unfit for 
National Guard duty because an excretory urogram showed evidence 
of severe hydronephrosis of the right kidney.  (See February 1960 
Medical Certificate of Disability for Discharge).  It was also 
noted that severe hydronephrosis of the right kidney was 
presumably due to obstruction (questionably congenital) at the 
right ureteropelvic junction.  Further, correspondence dated in 
March 1960 from the Pennsylvania Army National Guard (PARNG) 
reflects that the disability on which discharge was based was not 
due to the Veteran's conduct while in a military status, was not 
incurred while absent without leave, was not incurred in military 
status, did exist prior to enlistment in the PARNG, was not 
aggravated by military service, and was not incurred in the line 
of duty.  

The Veteran had a VA examination in August 1991.  X-ray findings 
of the lumbosacral spine at that time showed minimal early spur 
formation involving bodies of the lumbar vertebra.  Evaluation of 
the genitourinary system revealed the Veteran had a history of a 
deformed, or twisted or kinked portion of the right kidney about 
1962.  He reported that he underwent an operation that corrected 
the defect and he has not had any problems, either of pain or 
discomfort or urinary symptoms.  On examination of the 
musculoskeletal system, the Veteran complained of some feeling of 
pain from the low back to areas of the left hip.  He had some 
tenderness in the paralumbar musculature on the left.  He had no 
bladder or bowel symptoms.  It was noted that the Veteran has had 
complaints of some soreness or tenderness or pain around the 
anterior rib margins, more on the left than on the right side, 
since at least 1959.  The pertinent diagnoses were post-operative 
right nephropexy without sequela and arthritis of the lumbar 
spine.

The claims folder contains a favorable decision from the Social 
Security Administration, dated in August 1991, which shows that 
the Veteran was awarded disability benefits for various 
disabilities, other than a kidney disability.  

VA Medical Center (VAMC) outpatient reports dated in 2002 and 
2004 indicate a history of right kidney repair.  Moreover, 
according to a VAMC treatment record dated in March 2003, the 
Veteran's personal medical history includes "Kidney surgery for 
deformed kidney 60-resolved."  In November 2006 the Veteran was 
admitted to a private hospital due to shortness of breath, it was 
noted that it was most likely secondary to congestive heart 
failure and chronic smoking.  Mild renal insufficiency was 
diagnosed along with a variety of other disorders.  There is no 
indication in the hospital record that the Veteran received 
treatment for a kidney disorder.  It was however noted that his 
renal functions were 1.6 on the day of discharge, twenty-four 
hours after the intravenous contrast.  

In June 2010 the Veteran was sent a letter informing him that he 
had been scheduled for a VA compensation examination to be held 
in July 2010.  The Veteran failed to report for the examination.  

In considering the evidence in this case, the Board finds that 
service connection for a kidney disability, characterized as 
hydronephrosis of the right kidney, status post-operative is not 
warranted.  This conclusion is supported by the fact that the 
record shows no treatment for a kidney disorder during active 
duty.  Though the Veteran claims that back problems in service 
were associated with a kidney disorder, there were no complaints, 
treatment or diagnosis of a back disorder in the service 
treatment records.  In addition, the Veteran's discharge medical 
examination report of September 1958 shows he had no 
abnormalities of the genitourinary system or of the spine or 
other musculoskeletal system.  Service connection is not 
warranted on a presumptive bases as neither nephritis nor calculi 
of the kidney was present within the year following discharge 
from active duty.  Furthermore, there is no competent medical 
evidence of a nexus between the claimed kidney disorder and 
active duty service.  In addition, to the extent the Veteran's 
claimed kidney disorder is considered to be congenital in nature, 
there is no evidence of aggravation during military service by 
the showing of any superimposed kidney disability during active 
duty.  


The Board has considered the Veteran's contention that a 
relationship exists between his claimed kidney disorder and the 
in-service motor vehicle accident.  In adjudicating this claim, 
the Board must assess the Veteran's competence and credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

While the Veteran is competent to describe his symptoms, he is 
not competent to testify as to the etiology of his current 
diagnosis of mild renal insufficiency.  Even medical experts rely 
on diagnostic tools to diagnose renal dysfunction.  This is not a 
disability that is readily observable by a lay person.  To the 
extent that the Veteran speaks to the diagnosis and causation of 
his kidney disorder, the Board finds that he is not competent to 
do so and will not consider his testimony for these purposes. 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau, 492 F.3d at 
1376-77; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (non-precedential).  Specifically, as noted earlier, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313.  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno, 6 Vet. App. at 469-71; Charles v. Principi, 16 Vet. App 
370, 374 (2002).

Lay evidence concerning low back and/or kidney pain in service 
and continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the Board finds that the reported history 
of onset of low back and/or kidney pain in service and continued 
symptoms since active service is inconsistent with the remaining 
evidence of record, including some of the Veteran's own 
statements.  According to the evidence of record the Veteran's 
kidney dysfunction was due to obstruction at the right 
ureteropelvic junction, which may be congenital in nature.  The 
Veteran claims that he suffered injury to his right lower back 
when he was involved in the in-service motor vehicle accident.  
He relates the back pain he experienced to a right kidney 
disorder.  Reports of the Veteran's hospitalization due to 
injuries suffered from the motor vehicle accident do not show 
that he had any injury to his back or kidney.  Neither did the 
Veteran report having back or kidney problems when he was 
examined by VA in 1959, approximately one year following his 
discharge from service.  At the time of that examination, he did 
however report the in-service motor vehicle accident and injury 
he had sustained.  It is reasonable to think that if the Veteran 
had residual back pain or a right kidney problem, which he 
allegedly sustained in the accident, he would have mentioned it 
when relating his medical history to the VA examiner.  
Furthermore, had the Veteran actually experienced back 
pain/kidney problems in service, he was given every opportunity 
to report this, at his separation physical, but he made no such 
report.  As such, while he asserted at his hearing before the 
Board that his kidney disorder is related to the in-service motor 
vehicle accident because of the back pain he experienced after 
the accident, his statements are undermined by the lack of any 
reported back or kidney complaints following the motor vehicle 
accident, at time of separation from service.  The Board does not 
find it likely that the Veteran had significant low back and/or 
kidney pain since service and yet never reported it despite 
having many opportunities to do so when complaining of other 
injuries.  

The Board acknowledges the statements of the Veteran at his Board 
hearing that he was being treated by his family doctor after 
service and was told by his family doctor that his back pain was 
being caused by his kidney problems, and that he needed to have 
it taken care of.  However, there is no support for this in the 
record and the Veteran's reliability as an accurate historian 
regarding his low back and/or kidney pain since the motor vehicle 
accident is not established.  

While the medical evidence shows the Veteran has a current 
diagnosis of mild renal insufficiency, his service treatment 
records do not show any precipitating incident or compliant 
during service.  Moreover, no competent medical opinion has been 
submitted even suggesting that the Veteran's claimed kidney 
disability, characterized as hydronephrosis of the right kidney, 
status post-operative either began during or was otherwise caused 
by the Veteran's military service.  Furthermore, the Veteran's 
statements about the etiology of his claimed kidney disorder are 
simply not sufficiently credible to support a finding of 
continuity of symptomatology.  

Finally, the Board notes that the Veteran was afforded a VA renal 
examination to determine the nature and etiology of any kidney 
disability, but he failed to report for the examination and a 
showing of good cause as to why he did not report has not been 
presented.  Findings from that examination, which would have been 
material in determining the Veteran's entitlement to compensation 
for a kidney disorder cannot be considered.

Thus, the competent, credible evidence of record does not 
establish a link between a current right kidney disorder and 
service; and the weight of the evidence is against the claim, and 
against the grant of service connection for a kidney disability, 
characterized as hydronephrosis of the right kidney, status post-
operative.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection claim for a kidney disability, characterized 
as hydronephrosis of the right kidney, status post-operative is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


